Title: To Thomas Jefferson from Thomas Munroe, 3 October 1808
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     [on or before
                        3 Oct. 1808]
                  
                  
                     
                        
                            Appropriated for South wing Capitol—
                        $11,500.
                     
                  
                  
                     
                        
                        
                         th
                        
                        
                     
                     
                        Expended,
                        Charged
                        26 May
                        $1,237.
                        58
                     
                     
                        
                        Do
                        17 June
                        1793.
                        87
                     
                     
                        
                        Do.
                        30
                        135.
                        44
                     
                     
                        
                        Do.
                        12 July
                        583.
                        61
                     
                     
                        
                        Do.
                        31 Augt.
                        669.
                        18
                     
                     
                        
                        Do
                        24 Sep
                        524.
                        90
                     
                  
                  
                  
                     
                        Painting cieling
                        3,500
                        
                        
                     
                     
                        proportion of Latrobe
                        
                        
                        
                     
                     
                        & Lenthalls salaries
                        750
                        
                        
                     
                     
                        Italians House Lenthalls
                        200
                        
                        
                     
                     
                        Clarke—painter &c
                        
                           500
                        
                        
                           4,950.
                        
                        
                           9,894.58
                        
                     
                     
                        
                        
                        remaing about $1,500 
                        
                     
                  
                  
                  
                     
                        
                            Appropriated for the Presidents house
                        $14,000
                     
                  
                  
                     
                        
                        
                         th
                        
                        
                     
                     
                        Expended,
                        Chd.
                        26 May
                        $1,766.
                        80
                     
                     
                        
                        
                        17 June
                        169.
                        27
                     
                     
                        
                        
                        30 Do
                        31.
                        78
                     
                     
                        
                        
                        12 July
                        172.
                        41
                     
                     
                        
                        
                        31 Augt.
                        495.
                        14
                     
                     
                        
                        
                        24 Sep
                        653.
                        00
                     
                  
                  
                     
                        Due for Wall, estimated at
                        $5,000
                        
                        
                     
                     
                        Steps estimated at about
                        3000
                        
                        
                     
                     
                        rolls Septem   say
                        
                           300
                        
                        
                           8,300.
                        
                        
                           11,588
                        
                     
                     
                        
                        
                        
                        2,500
                     
                  
                   proportion of Latrobe & Lenthalls Salaries about $500
               